Chandler, Justice (dissenting):
I disagree with the conclusion that the applicable statute permits surrender of the defendant to the court.
Under the statute, surrender is made “to the official in whose custody the defendant was at the time bail was taken or . . . into whose custody he would have been given had he been committed.” S.C. Code Ann. § 38-53-50 (1989). Thereafter, upon presentation of a copy of the bond and the official’s certificate acknowledging surrender, “the court before which the defendant, has been held to answer or ... in which the preliminary examination, warrant, indictment, information, or appeal is pending” orders the surety exonerated from liability under the bond. Id.
In my view, the “official” referred to in the statute is the law enforcement officer charged with receiving and maintaining custody of prisoners. It is this “official,” not the court, in whose “custody” the defendant is “committed,” and who “takes bail” when posted by the defendant or surety. See S.C. Code Ann. §§ 23-15-50,24-5-10 to -170 (1989).